Citation Nr: 0305449	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  02-03 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1958 to March 1960.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a November 2001 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO), in Roanoke, Virginia, which denied service 
connection for left ear hearing loss, and denied a 
compensable rating for right ear hearing loss.  In August 
2002, the veteran and his spouse appeared at the RO for a 
personal hearing before the undersigned.  

For reasons which will be explained therein, the issue of 
entitlement to a compensable rating for bilateral hearing 
loss will be addressed in a REMAND which follows this 
decision.  


FINDING OF FACT

Competent evidence relates the veteran's current left ear 
hearing loss to his presumed noise exposure in service.  


CONCLUSION OF LAW

Service connection for left ear hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There was a significant change in the law prior to this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002)) became law.  Regulations 
implementing the VCAA have now been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  All applicable 
provisions of the VCAA and implementing regulations are 
satisfied.  The evidence is sufficient for the determination 
being made.  In light of the favorable nature of the 
determination below, any further notice to the veteran at 
this point would serve no useful purpose, but would merely 
(and needlessly) delay the decision.

Service Connection for Left Ear Hearing Loss

Service records reflect that the veteran served with a field 
artillery unit.  

Service medical records include a March 1958 report of 
medical examination on enlistment that shows that whispered 
voice hearing was 15/15, bilaterally.  A clinical report 
dated in July 1959 indicates that the veteran was seen for 
right ear soreness.  He complained that he did not hear well.  
Examination revealed that the eardrum was mildly inflamed.  A 
February 1960 report of medical examination on the veteran's 
separation from service is negative for ear abnormalities.  
Whispered voice hearing was 15/15, bilaterally.  Service 
connection for right ear hearing loss, rated noncompensable, 
was granted by RO decision in August 1961.  

On VA audiological evaluation in October 2001, the veteran 
complained of difficulty hearing and understanding 
conversations when there was background noise.  He reported 
that he served in an artillery unit and drove personnel 
carriers while on active duty, and was exposed to noise from 
artillery and from small weapons on the firing range.  He 
denied any recreational noise exposure from hunting or the 
use of firearms.  On audiometric examination, left ear 
puretone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
LEFT
10
30
40
50
50

Speech audiometry revealed left ear speech recognition 
ability of 88 percent.  The diagnosis, in pertinent part, was 
left ear mild to moderate sensorineural hearing loss at 
higher test frequencies.  

At the August 2002 hearing, the veteran related that he had 
advanced training on 105 millimeter howitzers.  His spouse 
testified that she often served as his "ears."  She stated 
that he could not understand conversation in public places 
unless the person speaking was looking him "straight in the 
eye."  She wrote him notes in lieu of speaking when they 
were in public places.  He did not understand telephone 
conversations, and when they drove in an automobile he could 
not understand her conversation unless he turned to face her.  

On VA audiological evaluation in February 2003, the veteran 
complained of worsening bilateral hearing loss, and tinnitus.  
He reiterated that he found it very difficult to understand 
speech when there was background noise.  He again associated 
his hearing loss to noise exposure in service.  He stated he 
had minimal occupational noise exposure after service, and 
denied any recreational noise exposure.  

On audiometric examination in February 2003, left ear 
puretone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
LEFT
-10
45
60
80
70

Speech audiometry revealed left ear speech recognition 
ability of 84 percent.  The diagnosis, in pertinent part, was 
normal hearing progressing to a severe sensorineural hearing 
loss in both ears.  The examiner opined:

Based on the audiological information and 
case history report, [the veteran] 
suffers from a mild progressing to severe 
sensorineural hearing loss in the left 
ear and mild progressing to profound 
sensorineural hearing loss in the right 
ear accompanied by occasional bilateral 
tinnitus of a high-pitched nature.  It is 
my professional opinion that it is just 
as likely as not that some of the 
[veteran's] hearing loss and tinnitus are 
related to the loud sounds [the veteran] 
was exposed to while in the military.  

Service connection may be granted for disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

It is not in dispute that the veteran now has a left ear 
hearing loss disability.  VA audiometry establishes the 
presence of a left ear hearing loss under 38 C.F.R. § 3.385.  
The record amply demonstrates noise trauma exposure in 
service, as the veteran served in field artillery, a known 
noisy environment.  Competent evidence (in particular the 
express opinion provided by the VA examiner in February 2003) 
now shows that the veteran's left ear hearing loss disability 
is, at least in part, related to acoustic trauma he 
experienced in service.  The requirements for establishing 
service connection for met, and service connection for left 
ear hearing loss is warranted.  


ORDER

Service connection for left ear hearing loss is granted.  


REMAND

Because only right ear hearing loss was previously service 
connected, the rating for the veteran's hearing loss 
disability was premised on it being a unilateral disorder.  
Since left ear hearing loss is now also service connected, 
the disability must be rated as a bilateral entity.  Due 
process considerations mandate that the RO be given the 
initial opportunity to do so.

Accordingly, the case is REMANDED to the RO for the 
following:

The RO must adjudicate in the first 
instance the issue of entitlement to a 
compensable rating for bilateral hearing 
loss.  

The claim should then be processed in accordance with 
standard appellate procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board must 
be handled in an expeditious manner.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

